Citation Nr: 0006184	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current 30 percent 
evaluation assigned for his PTSD does not adequately reflect 
the severity of that disability.  He contends that his PTSD 
warrants a schedular 100 percent evaluation, or in the 
alternative that it warrants a schedular 70 percent 
evaluation that should be increased to 100 percent under 
38 C.F.R. §§ 3.340(a)(2) and 4.15(c).  Integral to each 
contention is the assertion that the veteran requires 
frequent and recurring hospital treatment that precludes 
employment.  Therefore, a favorable determination has been 
requested.

A preliminary review of the veteran's claims file indicates 
that his claim was certified to the Board in December 1997.  
In January 1999, the RO received a copy of a VA discharge 
summary and addendum for the period from October 23, 1998 to 
November 14, 1998.  It does not appear that the RO 
adjudicated the veteran's claim in light of these records.  
In May 1999, the Board received these medical records and 
associated them with the claims file.  

Written argument made on the veteran's behalf was received by 
the Board in January 2000.  The argument makes reference to 
the recently submitted VA discharge summary and addendum.  
However, a waiver of the right to readjudication by the RO 
pursuant to 38 C.F.R. § 20.1304(c) (1999) was not submitted 
with the additional treatment records dated in October and 
November 1998.  As a result, the veteran's claim for an 
increased evaluation for PTSD, along with the newly submitted 
treatment records, must be remanded to the RO for initial 
consideration.  In this regard, the Board points out that 
such hospital treatment records are particularly important in 
light of allegations made on the veteran's behalf that his 
recurrent hospital treatment for PTSD precludes employment.  
In addition, the Board points out that any initial 
adjudication by the Board considering these treatment records 
that did not result in a full grant of benefits would be 
prejudicial to the veteran.  

The Board also notes that in July 1998 testimony given before 
the undersigned Board member, sitting at the RO, the veteran 
testified that he had recently been treated at the Community 
Hospital in Alma, Michigan, and at the CMU Hospital in Mount 
Pleasant, Michigan.  He also stated he had just gotten out of 
the Saginaw VA hospital three days earlier.  He reported he 
was currently receiving psychotherapy at the Vet Center in 
Grand Rapids, Michigan.  The claims file does not include 
corresponding treatment records.  The Board finds that such 
records are necessary for a proper adjudication of the 
veteran's claim for an increased evaluation, particularly in 
light of allegations made on his behalf that his recurrent 
hospital treatment for PTSD precludes employment. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have recently treated 
him for PTSD.  Thereafter, in light of 
the response received and after obtaining 
any necessary authorization, the RO 
should take appropriate action to obtain 
copies of any clinical records indicated, 
including those from the Community 
Hospital in Alma, Michigan, the CMU 
Hospital in Mount Pleasant, Michigan, the 
Saginaw VA medical Center, and the Grand 
Rapids, Michigan, VA medical center, to 
include the Vet Center, which have not 
been previously secured.

2.  After undertaking all additional 
indicated development, and on the basis 
of all additional evidence including that 
submitted by the veteran regarding VA 
inpatient treatment in October and 
November 1998, the RO should readjudicate 
the appellant's claim of entitlement to 
an increased evaluation for PTSD.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to afford the appellant due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

